DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 11, 14, 16-17 and 20 are objected to because of the following:
Claim 1, line 8 and claim 16, line 10, and claim 17, line 8, “semi-permeable membrane” should be plural.
In claim 5, line 7, “with” should be replaced with “and”.
Claim 11, line 3, “increase” should be “increasing”.
Claim 14, line 2, the extra “15 (currently amended).” at the end of the claim should be removed.
Claim 16, claims 11-12, “an inlet and an outlet ports” should be changed to, e.g. “an inlet port and an outlet port”; and in line 12, “through” should be replaced with “therethrough”.  
Claim 20, line 3, punctuation is missing after “housing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-6 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since parent claims 1 and 17 have been amended to require that blood is pumped through the hollow fibers and permeate is recirculated through the extraluminal space of the housing by a single pump, the limitations in claims 5-6 and 19-20 requiring instead the permeate is moved by an additional pump or by a siphon renders the claims improperly dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 5-17 and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “said extraluminal ports” (claim 1, line 11; Applicant has support for at least two luminal ports in “(c)” but not for the extraluminal ports; did Applicant intend to claim “and (d) at least two extraluminal ports for flow in and out of said extraluminal space” near the end of line 7 ?); “the inlet side” (claim 2); “the tubing line” (claim 5); “the extraluminal space outlet”, “the separate device”, and “the extraluminal space inlet” (claim 6); “the blood return line” (claim 10, line 3); “the outlet” (claim 11, line 3); “the extracorporeal circuits” (claims 
Because claim 1 doesn’t include a clear transitional word (e.g. “comprising” or “comprising the steps of”) between the method of a preamble and the steps it includes rendering the claim indefinite.  Did Applicant intend to claim “said method comprising providing a combination of a hollow-fiber filter module…” (after blood in line 3) and to claim the step of “pumping blood through said hollow-fibers…” (in line 12), etc.  Claims 2, 5-7, 9-11,13 and 15 should be also be amended to positively recite steps.  Claim 16 is also indefinite mutatis mutandis for the same reasons.
Claims 8 and 9, the ambiguous language “may be used” renders the scope of the claims indefinite, since it is unclear if the limitations following the phrase are required by the claim (e.g. in claim 8, did Applicant intend to claim “are located within” instead of “may be used”).
Claim 9 is awkwardly worded and clouds the scope of the claim.  Did Applicant intend to claim “further comprising providing multiple separate polymer sorbent containing devices in the extracorporeal circuit (or in a permeate circuit?), wherein each device comprises a different polymer sorbent from another said device to remove…”?
Claim 11, line 3, since each hollow fiber includes a lumen, the antecedent basis for “the lumen” (singular) is unclear.  Did Applicant intend to claim “from s
Claim 13, line 3, “separate adsorption filters” is unclear since the antecedent basis also includes the singular “one”.  Did Applicant intend to claim “wherein the one or more separate absorption filters…” in line 3?  Also, using “may include before the list is unclear.  Did Applicant intend to claim “wherein the one or more separate adsorption filters include at least one of the following:  activated charcoal... and cytokine adsorption filters”?
Claim 14, line 2, since Applicant is claiming a plurality of hollow-fibers, the phrase “wherein hollow-fiber configurations include…” is unclear.  Did Applicant intend to claim “wherein the plurality of hollow-fibers are arranged into a configuration including…”? 
Claim 15, the scope of which membranes are commonly used in dialysis and bioprocessing…is unclear.  Did Applicant intend to claim the step of “comprising providing at least one membrane for dialysis and bioprocessing”?
Claim 17, since Applicant has amended claim 17 to require only a single pump in the last line of the claim, “a first pump” in line 12, should also be replaced with “a single pump” to remove ambiguity.  
The balance of the dependent claims are also rejected since they suffer the same defects as the claims from which they depend. 

Allowable Subject Matter
Claims 1-2, 5-17 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The closest cited art—Cho (U.S. 9,707,332); Tullis et al. (U.S. 2011/0218512); single pump that both pumps blood through the hollow fibers and the permeate through the extraluminal space of the housing—in combination with all the other limitations in each of claims 1, 16 and 17.  Each of the aforementioned references require more than one pump.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778